Exhibit 10.14

 

14310252
03-28-12

 

(3.1)

 

This Document Prepared by

and after Recording Return to:

 

Alvin L. Kruse

Amy L. Kurland

Seyfarth Shaw LLP

131 South Dearborn Street

Suite 2400

Chicago, Illinois 60603

 

MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING dated as of April 1, 2012 (this “Mortgage”), is executed by WOODLAND
HILLS HC PROPERTY HOLDINGS, LLC, a Georgia limited liability company (the
“Mortgagor”), whose address is Two Buckhead Plaza, 3050 Peachtree Road NW,
Suite 355, Atlanta, Georgia 30305, to and for the benefit of THE PRIVATEBANK AND
TRUST COMPANY, an Illinois banking corporation (the “Lender”), whose address is
120 South LaSalle Street, Chicago, Illinois 60603.

 

RECITALS

 

A.            Pursuant to the terms and conditions of a Loan Agreement of even
date herewith (the “Loan Agreement”) by and among the Mortgagor, Little Rock
HC&R Property Holdings, LLC, a Georgia limited liability company, Northridge
HC&R Property Holdings, LLC, a Georgia limited liability company (the Mortgagor
together with Little Rock HC&R Property Holdings, LLC and Northridge HC&R
Property Holdings, LLC, the “Borrowers”) and the Lender, the Lender has agreed
to make a loan to the Borrowers in the maximum principal amount of $21,800,000
(the “Loan”) The Loan will bear interest at variable interest rates based on the
per annum rate of interest at which United States dollar deposits are offered in
the London Interbank Eurodollar market, subject to being converted to interest
at a variable rate based on the Lender’s prime rate of interest from time to
time in effect under certain circumstances as provided in the Note referred to
below. The Loan shall be evidenced by a Promissory Note of even date herewith
(the “Note”), executed by the Borrowers and made payable to the order of the
Lender in the principal amount of the Loan and due on March 30, 2017 (the
“Maturity Date”), except as it may be accelerated pursuant to the terms hereof,
or of the Note or the Loan Agreement or any of the other “Loan Documents” (as
defined in the Loan Agreement).

 

B.            As is provided in the Loan Agreement, the Lender may extend a
revolving loan (the “Operator Loan”) to Little Rock HC&R Nursing, LLC,
Northridge HC&R Nursing, LLC,

 

--------------------------------------------------------------------------------


 

and Woodland Hills HC Nursing, LLC, each a Georgia limited liability company
(the “Operators”), pursuant to the “Operator Loan Documents” (as defined in the
Loan Agreement).

 

C.            A condition precedent to the Lender’s extension of the Loan to the
Mortgagor, and to the making of the Operator Loan by the Lender to the
Operators, is the execution and delivery by the Mortgagor of this Mortgage.

 

AGREEMENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness hereby secured,
the receipt and sufficiency of which are hereby acknowledged, the Mortgagor
agrees as follows:

 

The Mortgagor hereby mortgages, grants, bargains, sells, assigns, remises,
releases, warrants and conveys to the Lender, its successors and assigns, and
grants a security interest in, the following described property, rights and
interests (referred to collectively herein as the “Premises”), all of which
property, rights and interests are hereby pledged primarily and on a parity with
the Real Estate (as defined below) and not secondarily, and as to any portion of
the Premises constituting property subject to the “Code” (as defined in
Section 36 of this Mortgage), this Mortgage is intended to be a security
agreement under the Code for the purpose of creating hereby a security interest
in such portion of the Premises, which the Mortgagor hereby grants to the Lender
as secured party, and with all terms used below with respect to such portions of
the Premises which are defined in the Code to have the meanings provided in the
Code:

 

(a)           The real estate located in the County of Pulaski, State of
Arkansas and legally described on Exhibit A attached hereto and made a part
hereof (the “Real Estate”);

 

(b)           All improvements of every nature whatsoever now or hereafter
situated on the Real Estate, and all fixtures and personal property of every
nature whatsoever now or hereafter owned by the Mortgagor and located on, or
used in connection with the Real Estate or the improvements thereon, or in
connection with any construction thereon, including all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to any of
the foregoing and all of the right, title and interest of the Mortgagor in and
to any such personal property or fixtures together with the benefit of any
deposits or payments now or hereafter made on such personal property or fixtures
by the Mortgagor or on its behalf (the “Improvements”);

 

(c)           All easements, rights of way, gores of real estate, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
all oil, gas and other minerals, whether surface or subsurface, and all estates,
rights, titles, interests, privileges, liberties, tenements, hereditaments and
appurtenances whatsoever, in any way now or hereafter belonging, relating or
appertaining to the Real Estate, and the reversions, remainders, rents, issues
and profits thereof, and all the estate, right, title, interest, property,
possession, claim and demand whatsoever, at law as well as in equity, of the
Mortgagor of, in and to the same;

 

2

--------------------------------------------------------------------------------


 

(d)           All rents, revenues, issues, profits, proceeds, income, royalties,
accounts, including health-care-insurance receivables, escrows, letter-of-credit
rights, security deposits, impounds, reserves, tax refunds and other rights to
monies from the Premises and/or the businesses and operations conducted by the
Mortgagor thereon, to be applied against the Indebtedness (as hereinafter
defined); provided, however, that the Mortgagor, so long as no “Event of
Default” (as defined in Section 36 of this Mortgage) has occurred and is
continuing hereunder, may collect rent as it becomes due, but not more than one
month in advance thereof;

 

(e)           All interest of the Mortgagor in all leases now or hereafter on
the Premises, whether written or oral (each, a “Lease”, and collectively, the
“Leases”), together with all security therefor and all monies payable
thereunder, subject, however, to the conditional permission hereinabove given to
the Mortgagor to collect the rentals under any such Lease;

 

(f)            All fixtures and articles of personal property now or hereafter
owned by the Mortgagor and forming a part of or used in connection with the Real
Estate or the Improvements, including, but without limitation, any and all air
conditioners, antennae, appliances, apparatus, awnings, basins, bathtubs,
bidets, boilers, bookcases, cabinets, carpets, computer hardware and software
used in the operation of the Premises, coolers, curtains, dehumidifiers,
disposals, doors, drapes, dryers, ducts, dynamos, elevators, engines, equipment,
escalators, exercise equipment, fans, fittings, floor coverings, furnaces,
furnishings, furniture, hardware, heaters, humidifiers, incinerators, lighting,
machinery, motors, ovens, pipes, plumbing, pumps, radiators, ranges,
recreational facilities, refrigerators, screens, security systems, shades,
shelving, sinks, sprinklers, stokers, stoves, toilets, ventilators, wall
coverings, washers, windows, window coverings, wiring, and all renewals or
replacements thereof or articles in substitution therefor, whether or not the
same are or shall be attached to the Real Estate or the Improvements in any
manner; it being mutually agreed that all of the aforesaid property owned by the
Mortgagor and placed on the Real Estate or the Improvements, so far as permitted
by law, shall be deemed to be fixtures, a part of the realty, and security for
the Indebtedness (as hereinafter defined); notwithstanding the agreement
hereinabove expressed that certain articles of property form a part of the
realty covered by this Mortgage and be appropriated to its use and deemed to be
realty, to the extent that such agreement and declaration may not be effective
and that any of said articles may constitute goods (as such term is used in the
Code), this instrument shall constitute a security agreement, creating a
security interest in such goods, as collateral, in the Lender, as secured party,
and the Mortgagor, as debtor, all in accordance with the Code;

 

(g)           All of the Mortgagor’s interests in general intangibles including
payment intangibles and software now owned or hereafter acquired and related to
the Premises, including, without limitation, all of the Mortgagor’s right, title
and interest in and to: (i) all agreements, licenses, permits and contracts to
which the Mortgagor is or may become a party and which relate to the Premises;
(ii) all obligations and indebtedness owed to the Mortgagor thereunder;
(iii) all intellectual property related to the Premises; and (iv) all choses in
action and causes of action relating to the Premises;

 

3

--------------------------------------------------------------------------------


 

(h)           All of the Mortgagor’s accounts now owned or hereafter created or
acquired which relate to the Premises or the businesses and operations conducted
thereon, including, without limitation, all of the following now owned or
hereafter created or acquired by the Mortgagor:  (i) accounts, contract rights,
health-care-insurance receivables, book debts, notes, drafts, and other
obligations or indebtedness owing to the Mortgagor arising from the sale, lease
or exchange of goods or other property and/or the performance of services;
(ii) the Mortgagor’s rights in, to and under all purchase orders for goods,
services or other property; (iii) the Mortgagor’s rights to any goods, services
or other property represented by any of the foregoing; (iv) monies due or to
become due to the Mortgagor under all contracts for the sale, lease or exchange
of goods or other property and/or the performance of services including the
right to payment of any interest or finance charges in respect thereto (whether
or not yet earned by performance on the part of the Mortgagor); (v) securities,
investment property, financial assets and securities entitlements; (vi) proceeds
of any of the foregoing and all collateral security and guaranties of any kind
given by any person or entity with respect to any of the foregoing; and
(vii) all warranties, guarantees, permits and licenses in favor of the Mortgagor
with respect to the Premises;

 

(i)            All proceeds of the foregoing, including, without limitation, all
judgments, awards of damages and settlements hereafter made resulting from
condemnation proceeds or the taking of the Premises or any portion thereof under
the power of eminent domain, any proceeds of any policies of insurance,
maintained with respect to the Premises or proceeds of any sale, option or
contract to sell the Premises or any portion thereof; and

 

(j)            Any and all judgments in connection with the foregoing.

 

TO HAVE AND TO HOLD the Premises, unto the Lender, its successors and assigns,
forever, for the purposes and upon the uses herein set forth together with all
right to possession of the Premises after the occurrence and during the
continuance of any Event of Default under this Mortgage; the Mortgagor hereby
RELEASING AND WAIVING all rights under and by virtue of the homestead exemption
laws of the State of Arkansas.

 

FOR THE PURPOSE OF SECURING the following (collectively, the “Indebtedness”):

 

(i)            The payment by the Borrowers of the Loan and all interest, late
charges, LIBOR breakage charges, prepayment premium, if any, exit fee, if any,
interest rate swap or hedge expenses, if any, reimbursement obligations, fees
and expenses for letters of credit issued by the Lender for the account of the
Borrowers, if any, and other indebtedness evidenced by or owing under the Note,
any of the other Loan Documents, and any application for letters of credit and
master letter of credit agreement, together with any renewals, extensions,
replacements, amendments, modifications and refinancings of any of the
foregoing;

 

(ii)           The performance and observance of the covenants, conditions,
agreements, representations, warranties and other liabilities and obligations of
the Borrowers or any other obligor to or benefiting the Lender which are
evidenced or

 

4

--------------------------------------------------------------------------------


 

secured by or otherwise provided in the Note, this Mortgage or any of the other
Loan Documents;

 

(iii)          Any and all obligations, contingent or otherwise, whether now
existing or hereafter arising, of the Borrowers arising under or in connection
with all Hedging Transactions and Hedging Agreements (each as defined in
Section 36 hereof) to which the Lender is a party;

 

(iv)          The reimbursement to the Lender of any and all sums incurred,
expended or advanced by the Lender pursuant to any term or provision of or
constituting additional indebtedness under or secured by this Mortgage, any of
the other Loan Documents, any such Hedging Transactions and Hedging Agreements
or any application for letters of credit and master letter of credit agreement,
with interest thereon as provided herein or therein;

 

(v)           The payment of the Operator Loan and all interest, late charges,
LIBOR breakage charges, if any, prepayment premium, if any, exit fee, if any,
interest rate swap or hedge expenses, if any, reimbursement obligations, fees
and expenses for letters of credit issued by the Lender for the account of the
Operators, if any, and other indebtedness evidenced by or owing under any of the
Operator Loan Documents, and any application for letters of credit and master
letter of credit agreement executed by the Operators, together with any
renewals, extensions, replacements, amendments, modifications and refinancings
of any of the foregoing; and

 

(vi)          The performance and observance of the covenants, conditions,
agreements, representations, warranties and other liabilities and obligations of
the Operators or any other obligor to or benefiting the Lender which are
evidenced or secured by or otherwise provided in any of the Operator Loan
Documents.

 

PROVIDED, HOWEVER, that if the Borrowers shall pay the principal and all
interest as provided in the Note, and if the Operators shall pay the principal
and all interest as provided in the Operator Loan Documents, and if all other
sums secured hereby are paid, and if the Mortgagor shall pay all other sums
herein provided for, and shall well and truly keep and perform all of the
covenants herein contained, then this conveyance shall be null and void and may
be cancelled of record at the request and at the cost of the Mortgagor,
otherwise to remain in full force and effect.

 

IT IS FURTHER UNDERSTOOD AND AGREED THAT:

 

1.             Title.  The Mortgagor represents, warrants and covenants that
(a) the Mortgagor is the owner and holder of the fee simple title to the
Premises, free and clear of all liens and encumbrances, except those
conveyances, liens and encumbrances in favor of the Lender and except for
“Permitted Exceptions” (as defined in the Loan Agreement); and (b) the Mortgagor
has legal power and authority to convey, mortgage and encumber the Premises.

 

2.             Maintenance, Repair, Restoration, Prior Liens, Parking.  The
Mortgagor covenants that, so long as any portion of the Indebtedness remains
unpaid, the Mortgagor will:

 

5

--------------------------------------------------------------------------------


 

(a)           Promptly repair, restore or rebuild any Improvements now or
hereafter on the Premises which may become damaged or be destroyed to a
condition substantially similar to the condition immediately prior to such
damage or destruction, whether or not proceeds of insurance are available or
sufficient for the purpose;

 

(b)           Keep the Premises in good condition and repair, without waste, and
free from mechanics’, materialmen’s or like liens or claims or other liens or
claims for lien (other than Permitted Exceptions and subject to the Mortgagor’s
right to contest liens as permitted by the terms of Section 26 hereof);

 

(c)           Pay when due the Loan in accordance with the terms of the Note and
the other Loan Documents and duly perform and observe all of the terms,
covenants and conditions to be observed and performed by the Mortgagor under the
Note, this Mortgage and the other Loan Documents;

 

(d)           Pay when due any indebtedness which may be secured by a permitted
lien or charge on the Premises on a parity with, superior to or inferior to this
Mortgage, and upon request exhibit satisfactory evidence of the discharge of
such lien to the Lender (subject to the Mortgagor’s right to contest liens as
permitted by the terms of Section 26 hereof);

 

(e)           Complete within a reasonable time any improvements at any time in
the process of erection upon the Premises;

 

(f)            Comply with all requirements of law, municipal ordinances or
restrictions and covenants of record with respect to the Premises and the use
thereof;

 

(g)           Obtain and maintain in full force and effect, and abide by and
satisfy the material terms and conditions of, all material permits, licenses,
registrations and other authorizations with or granted by any governmental
authorities that may be required from time to time with respect to the
performance of the Mortgagor’s obligations under this Mortgage;

 

(h)           Make no material alterations in the Premises or demolish any
portion of the Premises without the Lender’s prior written consent, except as
required by law or municipal ordinance;

 

(i)            Suffer or permit no change in the use or general nature of the
occupancy of the Premises, without the Lender’s prior written consent;

 

(j)            Pay when due all operating costs of the Premises;

 

(k)           Not initiate or acquiesce in any zoning reclassification with
respect to the Premises, without the Lender’s prior written consent;

 

(l)            Provide and thereafter maintain adequate parking areas within the
Premises as may be required by law, ordinance or regulation (whichever may be
greater), together with any sidewalks, aisles, streets, driveways and sidewalk
cuts and sufficient

 

6

--------------------------------------------------------------------------------


 

paved areas for ingress, egress and right of way to and from the adjacent public
thoroughfares necessary or desirable for the use thereof; and

 

(m)          Comply with, and cause the Premises at all times to be operated in
compliance with, all applicable federal, state, local and municipal
environmental, health and safety laws, statutes, ordinances, rules and
regulations.

 

3.             Payment of Taxes and Assessments.  The Mortgagor will pay when
due and before any penalty attaches, all general and special taxes, assessments,
water charges, sewer charges, and other fees, taxes, charges and assessments of
every kind and nature whatsoever (all herein generally called “Taxes”), whether
or not assessed against the Mortgagor, if applicable to the Premises or any
interest therein, or the Indebtedness, or any obligation or agreement secured
hereby, subject to the Mortgagor’s right to contest the same, as provided by the
terms hereof; and the Mortgagor will, upon written request, furnish to the
Lender duplicate receipts therefor within 10 days after the Lender’s request.

 

4.             Tax Deposits.  If requested by the Lender, the Mortgagor shall
deposit with the Lender, on the first day of each month until the Indebtedness
is fully paid, a sum equal to 1/12th of 105% of the most recent ascertainable
annual Taxes on the Premises.  If requested by the Lender, the Mortgagor shall
also deposit with the Lender an amount of money which, together with the
aggregate of the monthly deposits to be made pursuant to the preceding sentence
as of one month prior to the date on which the next installment of annual Taxes
for the current calendar year become due, shall be sufficient to pay in full
such installment of annual Taxes, as estimated by the Lender.  Such deposits are
to be held without any allowance of interest and are to be used for the payment
of Taxes next due and payable when they become due.  So long as no Event of
Default under this Mortgage shall exist, the Lender shall, at its option, pay
such Taxes when the same become due and payable (upon submission of appropriate
bills therefor from the Mortgagor) or shall release sufficient funds to the
Mortgagor for the payment thereof.  If the funds so deposited are insufficient
to pay any such Taxes for any year (or installments thereof, as applicable) when
the same shall become due and payable, the Mortgagor shall, within 10 days after
receipt of written demand therefor, deposit additional funds as may be necessary
to pay such Taxes in full.  If the funds so deposited exceed the amount required
to pay such Taxes for any year, the excess shall be applied toward subsequent
deposits.  Said deposits need not be kept separate and apart from any other
funds of the Lender.  The Lender, in making any payment hereby authorized
relating to Taxes, may do so according to any bill, statement or estimate
procured from the appropriate public office without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof.  The Lender shall not
exercise its right to require such deposits so long as the Borrower has paid all
Taxes when due.

 

5.             Lender’s Interest In and Use of Deposits.  Upon an Event of
Default under this Mortgage, the Lender may, at its option, apply any monies at
the time on deposit pursuant to Section 4 hereof to cure any Event of Default
under this Mortgage or to pay any of the Indebtedness in such order and manner
as the Lender may elect.  If such deposits are used to cure an Event of Default
or pay any of the Indebtedness, the Mortgagor shall immediately, upon demand by
the Lender, deposit with the Lender an amount equal to the amount so used from
the deposits.  When the Indebtedness has been fully paid, any remaining deposits
shall be returned to

 

7

--------------------------------------------------------------------------------


 

the Mortgagor.  Such deposits are hereby pledged as additional security for the
Indebtedness and shall not be subject to the direction or control of the
Mortgagor.  The Lender shall not be liable for any failure to apply to the
payment of Taxes any amount so deposited unless the Mortgagor, prior to an Event
of Default under this Mortgage, shall have requested the Lender in writing to
make application of such funds to the payment of such amounts, accompanied by
the bills for such Taxes.  The Lender shall not be liable for any act or
omission taken in good faith or pursuant to the instruction of any party.

 

6.             Insurance.

 

(a)           The Mortgagor shall at all times keep all buildings, improvements,
fixtures and articles of personal property now or hereafter situated on the
Premises insured against loss or damage by fire and such other hazards as may
reasonably be required by the Lender, in accordance with the terms, coverages
and provisions described in the Loan Agreement, and such other insurance as the
Lender may from time to time reasonably require.  Unless the Mortgagor provides
the Lender evidence of the insurance coverages required hereunder, the Lender
may purchase insurance at the Mortgagor’s expense to cover the Lender’s interest
in the Premises.  The insurance may, but need not, protect the Mortgagor’s
interest.  The coverages that the Lender purchases may not pay any claim that
the Mortgagor makes or any claim that is made against the Mortgagor in
connection with the Premises.  The Mortgagor may later cancel any insurance
purchased by the Lender, but only after providing the Lender with evidence that
the Mortgagor has obtained insurance as required by this Mortgage.  If the
Lender purchases insurance for the Premises, the Mortgagor will be responsible
for the costs of such insurance, including, without limitation, interest and any
other charges which the Lender may impose in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Indebtedness.  The
cost of the insurance may be more than the cost of insurance the Mortgagor may
be able to obtain on its own.

 

(b)           The Mortgagor shall not take out separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
hereunder unless the Lender is included thereon as the loss payee or an
additional insured as applicable, under a standard mortgage clause acceptable to
the Lender and such separate insurance is otherwise acceptable to the Lender.

 

(c)           In the event of loss, the Mortgagor shall give prompt notice
thereof to the Lender, and the Lender shall have the sole and absolute right to
make proof of loss.  The Lender shall have the right, at its option and in its
sole discretion, to apply any insurance proceeds arising from such loss, after
the payment of all of the Lender’s expenses, either (i) on account of the
Indebtedness, irrespective of whether such principal balance is then due and
payable, whereupon the Lender may declare the whole of the balance of
Indebtedness to be due and payable, or (ii) to the restoration or repair of the
property damaged as provided in paragraph (d) of this Section.  If insurance
proceeds are made available to the Mortgagor by the Lender as hereinafter
provided, the Mortgagor shall repair, restore or rebuild the damaged or
destroyed portion of the Premises so that the condition and value of the
Premises are substantially the same as the condition and value of the Premises
prior to being damaged or destroyed.  Any insurance proceeds applied on account
of the unpaid principal balance of the Note shall be subject to the prepayment
provisions

 

8

--------------------------------------------------------------------------------


 

contained in the Loan Agreement and the Note.  In the event of foreclosure of
this Mortgage, all right, title and interest of the Mortgagor in and to any
insurance policies then in force shall pass to the purchaser at the foreclosure
sale.

 

(d)           If insurance proceeds are made available by the Lender to the
Mortgagor, the following provisions shall apply:

 

(i)            Before commencing to repair, restore or rebuild following damage
to, or destruction of, all or a portion of the Improvements, whether by fire or
other casualty, the Mortgagor shall obtain from the Lender its approval of all
site and building plans and specifications pertaining to such repair,
restoration or rebuilding.

 

(ii)           Prior to each payment or application of any insurance proceeds to
the repair or restoration of such Improvements (which payment or application may
be made, at the Lender’s option, through an escrow, the terms and conditions of
which are satisfactory to the Lender and the cost of which is to be borne by the
Mortgagor), the Lender shall be satisfied as to the following:

 

(A)          No “Default” (as defined in Section 36 of this Mortgage) or Event
of Default under this Mortgage has occurred and is continuing;

 

(B)           Either such Improvements have been fully restored, or the
expenditure of money as may be received from such insurance proceeds will be
sufficient to repair, restore or rebuild the Premises, free and clear of all
liens, claims and encumbrances, except the lien of this Mortgage and the
Permitted Exceptions, or, if such insurance proceeds shall be insufficient to
repair, restore and rebuild the Premises, the Mortgagor has deposited with the
Lender such amount of money which, together with the insurance proceeds shall be
sufficient to restore, repair and rebuild the Premises; and

 

(C)           Prior to each disbursement of any such proceeds, the Lender shall
be furnished with a statement of the Lender’s architect (the cost of which shall
be borne by the Mortgagor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding have been performed to date in conformity with the plans and
specifications approved by the Lender and with all statutes, regulations or
ordinances (including building and zoning ordinances) affecting the Premises;
and the Lender shall be furnished with appropriate evidence of payment for labor
or materials furnished to the Premises, and total or partial lien waivers
substantiating such payments.

 

(iii)          If the Mortgagor shall fail to restore, repair or rebuild such
Improvements within a time deemed satisfactory by the Lender, then the Lender,
at its option, may (A) commence and perform all necessary acts to restore,
repair or rebuild such Improvements for or on behalf of the Mortgagor, or
(B) declare an Event of Default under this Mortgage.  If insurance proceeds
shall exceed the amount necessary to complete the repair, restoration or
rebuilding of such Improvements, such excess shall be applied on

 

9

--------------------------------------------------------------------------------


 

account of the Indebtedness, irrespective of whether such Indebtedness is then
due and payable without payment of any premium or penalty.

 

7.             Condemnation.  If all or any part of the Premises are damaged,
taken or acquired, either temporarily or permanently, in any condemnation
proceeding, or by exercise of the right of eminent domain, the amount of any
award or other payment for such taking or damages made in consideration thereof,
to the extent of the full amount of the remaining unpaid Indebtedness, is hereby
assigned to the Lender, who is empowered to collect and receive the same and to
give proper receipts therefor in the name of the Mortgagor and the same shall be
paid forthwith to the Lender.  Such award or monies shall be applied on account
of the Indebtedness, irrespective of whether such Indebtedness is then due and
payable and, at any time from and after the taking the Lender may declare the
whole of the balance of the Indebtedness to be due and payable.  Notwithstanding
the provisions of this Section to the contrary, if any condemnation or taking of
less than the entire Premises occurs, such award or monies shall be applied, at
the option of the Lender and in its sole discretion, either (i) on account of
the Indebtedness as provided above, or (ii) to any necessary restoration or
repair of the remaining property, on the terms contained in Section 6(d) hereof.

 

8.             Stamp Tax.  If, by the laws of the United States of America, or
of any state or political subdivision having jurisdiction over the Mortgagor,
any tax is due or becomes due in respect of the execution and delivery of this
Mortgage, the Note or any of the other Loan Documents, the Mortgagor shall pay
such tax in the manner required by any such law.  The Mortgagor further agrees
to reimburse the Lender for any sums which the Lender may expend by reason of
the imposition of any such tax.  Notwithstanding the foregoing, the Mortgagor
shall not be required to pay any income or franchise taxes of the Lender.

 

9.             Lease and Rent Assignment.  The Mortgagor acknowledges that,
concurrently herewith, the Mortgagor has executed and delivered to the Lender,
as additional security for the repayment of the Loan, an Absolute Assignment of
Rents and Leases (the “Assignment”) pursuant to which the Mortgagor has assigned
to the Lender interests in the leases of the Premises and the rents and income
from the Premises.  All of the provisions of the Assignment are hereby
incorporated herein as if fully set forth at length in the text of this
Mortgage.  The Mortgagor agrees to abide by all of the provisions of the
Assignment.

 

10.           Effect of Extensions of Time and Other Changes.  If the payment of
the Indebtedness or any part thereof is extended or varied, if any part of any
security for the payment of the Indebtedness is released, if the rate of
interest charged under the Note is changed or if the time for payment thereof is
extended or varied, all persons now or at any time hereafter liable therefor, or
interested in the Premises or having an interest in the Mortgagor, shall be held
to assent to such extension, variation, release or change and their liability
and the lien and all of the provisions hereof shall continue in full force, any
right of recourse against all such persons being expressly reserved by the
Lender, notwithstanding such extension, variation, release or change.

 

11.           Effect of Changes in Laws Regarding Taxation.  If any law is
enacted after the date hereof requiring (a) the deduction of any lien on the
Premises from the value thereof for the purpose of taxation or (b) the
imposition upon the Lender of the payment of the whole or any part of the Taxes,
charges or liens herein required to be paid by the Mortgagor, or (c) a change in

 

10

--------------------------------------------------------------------------------


 

the method of taxation of mortgages, deeds of trust or debts secured by
mortgages or deeds of trust or the Lender’s interest in the Premises, or the
manner of collection of taxes, so as to affect this Mortgage or the Indebtedness
or the holders thereof, then the Mortgagor, upon demand by the Lender, shall pay
such Taxes or charges, or reimburse the Lender therefor; provided, however, that
the Mortgagor shall not be deemed to be required to pay any income or franchise
taxes of the Lender.  Notwithstanding the foregoing, if in the opinion of
counsel for the Lender it is or may be unlawful to require the Mortgagor to make
such payment or the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then the Lender may declare
all of the Indebtedness to be immediately due and payable.

 

12.           Lender’s Performance of Defaulted Acts and Expenses Incurred by
Lender.  If an Event of Default under this Mortgage has occurred and is
continuing, the Lender may, but need not, make any payment or perform any act
herein required of the Mortgagor in any form and manner deemed expedient by the
Lender, and may, but need not, make full or partial payments of principal or
interest on prior encumbrances, if any, and purchase, discharge, compromise or
settle any tax lien or other prior lien or title or claim thereof, or redeem
from any tax sale or forfeiture affecting the Premises or consent to any tax or
assessment or cure any default of the Mortgagor in any lease of the Premises. 
All monies paid for any of the purposes herein authorized and all expenses paid
or incurred in connection therewith, including reasonable attorneys’ fees, and
any other monies advanced by the Lender in regard to any tax referred to in
Section 8 hereof or to protect the Premises or the lien hereof, shall be so much
additional Indebtedness, and shall become immediately due and payable by the
Mortgagor to the Lender, upon demand, and with interest thereon accruing from
the date of such demand until paid at the “Default Rate” (as defined in the Note
or the Loan Agreement).  In addition to the foregoing, any costs, expenses and
fees, including reasonable attorneys’ fees, incurred by the Lender in connection
with (a) sustaining the lien of this Mortgage or its priority, (b) protecting or
enforcing any of the Lender’s rights hereunder, (c) recovering any Indebtedness,
(d) any litigation or proceedings affecting the Note, this Mortgage, any of the
other Loan Documents or the Premises, including without limitation, bankruptcy
and probate proceedings, or (e) preparing for the commencement, defense or
participation in any threatened litigation or proceedings affecting the Note,
this Mortgage, any of the other Loan Documents or the Premises, shall be so much
additional Indebtedness, and shall become immediately due and payable by the
Mortgagor to the Lender, upon demand, and with interest thereon accruing from
the date of such demand until paid at the Default Rate.  The interest accruing
under this Section shall be immediately due and payable by the Mortgagor to the
Lender, and shall be additional Indebtedness evidenced by the Note and secured
by this Mortgage.  The Lender’s failure to act shall never be considered as a
waiver of any right accruing to the Lender on account of any Event of Default
under this Mortgage or any of the other Loan Documents.  Should any amount paid
out or advanced by the Lender hereunder, or pursuant to any agreement executed
by the Mortgagor in connection with the Loan, be used directly or indirectly to
pay off, discharge or satisfy, in whole or in part, any lien or encumbrance upon
the Premises or any part thereof, then the Lender shall be subrogated to any and
all rights, equal or superior titles, liens and equities, owned or claimed by
any owner or holder of said outstanding liens, charges and indebtedness,
regardless of whether said liens, charges and indebtedness are acquired by
assignment or have been released of record by the holder thereof upon payment.

 

11

--------------------------------------------------------------------------------


 

13.           Security Agreement.  The Mortgagor and the Lender agree that this
Mortgage shall constitute a Security Agreement within the meaning of the Code
with respect to (a) all sums at any time on deposit for the benefit of the
Mortgagor or held by the Lender (whether deposited by or on behalf of the
Mortgagor or anyone else) pursuant to any of the provisions of this Mortgage or
the other Loan Documents, and (b) any personal property included in the granting
clauses of this Mortgage, which personal property may not be deemed to be
affixed to the Premises or may not constitute a “fixture” (within the meaning of
the Code and which property is hereinafter referred to as “Personal Property”),
and all replacements of, substitutions for, additions to, and the proceeds
thereof, and the supporting obligations (as defined in the Code) (all of said
Personal Property and the replacements, substitutions and additions thereto and
the proceeds thereof being sometimes hereinafter collectively referred to as
“Collateral”), and that a security interest in and to the Collateral is hereby
granted to the Lender, and the Collateral and all of the Mortgagor’s right,
title and interest therein are hereby assigned to the Lender, all to secure
payment of the Indebtedness.  All of the provisions contained in this Mortgage
pertain and apply to the Collateral as fully and to the same extent as to any
other property comprising the Premises; and the following provisions of this
Section shall not limit the applicability of any other provision of this
Mortgage but shall be in addition thereto:

 

(a)           The Mortgagor (being the Debtor as that term is used in the Code)
is and will be the true and lawful owner of the Collateral and has rights in and
the power to transfer the Collateral, subject to no liens, charges or
encumbrances other than the lien of this Mortgage, other liens and encumbrances
benefiting the Lender and no other party, and liens and encumbrances, if any,
expressly permitted by the other Loan Documents.

 

(b)           The Collateral is to be used by the Mortgagor solely for business
purposes.

 

(c)           The Collateral will be kept at the Real Estate and, except for
Collateral no longer useful in connection with the operation of the Real Estate,
provided that prior to the sale or other disposition thereof, such Collateral
has been replaced by property of at least equal value and utility and which is
subject to the lien of this Mortgage, will not be removed therefrom without the
consent of the Lender (being the Secured Party as that term is used in the
Code).  The Collateral may be affixed to the Real Estate but will not be affixed
to any other real estate.

 

(d)           The only persons having any interest in the Premises are the
Mortgagor, the Lender and holders of interests, if any, expressly permitted
hereby.

 

(e)           No Financing Statement (other than Financing Statements showing
the Lender as the sole secured party, or with respect to liens or encumbrances,
if any, expressly permitted hereby) covering any of the Collateral or any
proceeds thereof is on file in any public office except pursuant hereto; and the
Mortgagor, at the Mortgagor’s own cost and expense, upon demand, will furnish to
the Lender such further information and will execute and deliver to the Lender
such financing statements and other documents in form satisfactory to the Lender
and will do all such acts as the Lender may request at any time or from time to
time or as may be necessary or appropriate to establish and maintain a perfected
security interest in the Collateral as security for the Indebtedness, subject to
no other liens or encumbrances, other than liens or

 

12

--------------------------------------------------------------------------------


 

encumbrances benefiting the Lender and no other party, and liens and
encumbrances (if any) expressly permitted hereby; and the Mortgagor will pay the
cost of filing or recording such financing statements or other documents, and
this instrument, in all public offices wherever filing or recording is deemed by
the Lender to be desirable.  The Mortgagor hereby irrevocably authorizes the
Lender at any time, and from time to time, to file in any jurisdiction any
initial financing statements and amendments thereto, without the signature of
the Mortgagor, that (i) indicate the Collateral (A) is comprised of all assets
of the Mortgagor or words of similar effect, regardless of whether any
particular asset comprising a part of the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, or (B) as being of an equal or lesser
scope or within greater detail as the grant of the security interest set forth
herein, and (ii) contain any other information required by the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether the Mortgagor is an
organization, the type of organization and any organizational identification
number issued to the Mortgagor, and (B) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates.  The Mortgagor agrees to furnish any such information to the
Lender promptly upon request.  The Mortgagor further ratifies and affirms its
authorization for any financing statements and/or amendments thereto, executed
and filed by the Lender in any jurisdiction prior to the date of this Mortgage. 
In addition, the Mortgagor shall make appropriate entries on its books and
records disclosing the Lender’s security interests in the Collateral.

 

(f)            Upon and during the continuance of an Event of Default under this
Mortgage, the Lender shall have the remedies of a secured party under the Code,
including, without limitation, the right to take immediate and exclusive
possession of the Collateral, or any part thereof, and for that purpose, so far
as the Mortgagor can give authority therefor, with or without judicial process,
may enter (if this can be done without breach of the peace) upon any place which
the Collateral or any part thereof may be situated and remove the same therefrom
(provided that if the Collateral is affixed to real estate, such removal shall
be subject to the conditions stated in the Code); and the Lender shall be
entitled to hold, maintain, preserve and prepare the Collateral for sale, until
disposed of, or may propose to retain the Collateral subject to the Mortgagor’s
right of redemption in satisfaction of the Mortgagor’s obligations, as provided
in the Code.  The Lender may render the Collateral unusable without removal and
may dispose of the Collateral on the Premises.  The Lender may require the
Mortgagor to assemble the Collateral and make it available to the Lender for its
possession at a place to be designated by the Lender which is reasonably
convenient to both parties.  The Lender will give the Mortgagor at least 10 days
notice of the time and place of any public sale of the Collateral or of the time
after which any private sale or any other intended disposition thereof is made.
The requirements of reasonable notice shall be met if such notice is mailed, by
certified United States mail or equivalent, postage prepaid, to the address of
the Mortgagor hereinafter set forth at least 10 days before the time of the sale
or disposition.  The Lender may buy at any public sale.  The Lender may buy at
private sale if the Collateral is of a type customarily sold in a recognized
market or is of a type which

 

13

--------------------------------------------------------------------------------


 

is the subject of widely distributed standard price quotations.  Any such sale
may be held in conjunction with any foreclosure sale of the Premises.  If the
Lender so elects, the Premises and the Collateral may be sold as one lot.  The
net proceeds realized upon any such disposition, after deduction for the
expenses of retaking, holding, preparing for sale, selling and the reasonable
attorneys’ fees and legal expenses incurred by the Lender, shall be applied
against the Indebtedness in such order or manner as the Lender shall select. 
The Lender will account to the Mortgagor for any surplus realized on such
disposition.

 

(g)           The terms and provisions contained in this Section, unless the
context otherwise requires, shall have the meanings and be construed as provided
in the Code.

 

(h)           This Mortgage is intended to be a financing statement filed as a
fixture filing pursuant to Section 9-502(c) of the Code, as adopted in the State
of Arkansas.  The addresses of the Mortgagor (Debtor) and the Lender (Secured
Party) are hereinbelow set forth.  This Mortgage is to be filed for recording in
appropriate public records of the county or counties where the Premises are
located and Mortgagor hereby authorizes Lender to file any and all financing
statements in the county or counties where the Premises are located, and/or such
other jurisdictions as reasonably determined by Lender, in order to perfect the
security interests created hereby.  The Mortgagor is the record owner of the
Premises.

 

(i)            To the extent permitted by applicable law, the security interest
created hereby is specifically intended to cover all Leases between the
Mortgagor or its agents as lessor, and various tenants named therein, as lessee,
including all extended terms and all extensions and renewals of the terms
thereof, as well as any amendments to or replacement of said Leases, together
with all of the right, title and interest of the Mortgagor, as lessor
thereunder.

 

(j)            The Mortgagor represents and warrants that:  (i) the Mortgagor is
the record owner of the Premises; (ii) the Mortgagor’s chief executive office is
located in the State of Georgia; (iii) the Mortgagor’s state of organization is
the State of Georgia; (iv) the Mortgagor’s exact legal name is as set forth on
Page 1 of this Mortgage; and (v) the Mortgagor’s organizational identification
number, if any, is as stated in the Loan Agreement.

 

(k)           The Mortgagor hereby agrees that:  (i) where Collateral is in
possession of a third party, the Mortgagor will join with the Lender in
notifying the third party of the Lender’s interest and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of the Lender; (ii) the Mortgagor will cooperate with the Lender in
obtaining control with respect to Collateral consisting of:  deposit accounts,
investment property, letter of credit rights and electronic chattel paper; and
(iii) until the Indebtedness is paid in full, Mortgagor will not change the
state where it is located or change its name or form of organization without
giving the Lender at least 30 days prior written notice in each instance.

 

14.           Events of Default; Acceleration.  Each of the following shall
constitute an Event of Default under this Mortgage:

 

14

--------------------------------------------------------------------------------


 

(a)           The Mortgagor fails to pay any amount payable to the Lender under
this Mortgage when any such payment is due in accordance with the terms hereof.

 

(b)           The Mortgagor fails to perform or observe, or to cause to be
performed or observed, any other obligation, covenant, term, agreement or
provision required to be performed or observed by the Mortgagor under this
Mortgage; provided, however, that:

 

(i)           If such failure can be cured solely by the payment of money, such
failure shall not constitute an Event of Default unless it shall continue for a
period of five days after written notice to the Mortgagor;

 

(ii)           If such failure cannot be cured solely by the payment of money
and does not pose an emergency or dangerous condition or a material threat to
the security for the Loan, such failure shall not constitute an Event of Default
unless it shall continue for a period of 30 days after written notice to the
Mortgagor; and

 

(iii)          If a failure described in (ii) above is of such a nature that it
cannot reasonably be cured within such 30-day period, and if such failure is
susceptible of cure, it shall not constitute an Event of Default if corrective
action is instituted by the Mortgagor within such 30-day period and is
diligently pursued and such failure is cured within 90 days after the occurrence
of such failure;

 

(c)           The occurrence of an Event of Default under the Loan Agreement,
the Note or any of the other Loan Documents.

 

If an Event of Default occurs under this Mortgage, the Lender may, at its
option, declare the whole of the Indebtedness to be immediately due and payable
without further notice to the Mortgagor, with interest thereon accruing from the
date of such Event of Default until paid at the Default Rate.

 

15.           Foreclosure; Expense of Litigation.

 

(a)           When all or any part of the Indebtedness shall become due, whether
by acceleration or otherwise, the Lender shall have the right to foreclose the
lien hereof for such Indebtedness or part thereof and/or exercise any right,
power or remedy provided (i) in this Mortgage or any of the other Loan Documents
in accordance with the applicable laws of the State of Arkansas, or (ii) under
Arkansas law including the use of non-judicial statutory foreclosure
proceedings.  In the event of a foreclosure sale, the Lender is hereby
authorized, without the consent of the Mortgagor, to assign any and all
insurance policies to the purchaser at such sale or to take such other steps as
the Lender may deem advisable to cause the interest of such purchaser to be
protected by any of such insurance policies.

 

(b)           In any suit or other proceeding to foreclose this Mortgage or
enforce any other remedy of the Lender under this Mortgage or the Note, there
shall be allowed and included as additional indebtedness in the decree for sale
or other judgment or decree all expenditures and expenses which may be actually
paid or incurred by or on behalf of the Lender for reasonable attorneys’ fees,
appraisers’ fees, outlays for documentary and expert evidence, stenographers’
charges, publication costs, and costs (which may be estimated as to items to be
expended after

 

15

--------------------------------------------------------------------------------


 

entry of the decree) of procuring all such abstracts of title, title searches
and examinations, title insurance policies, and similar data and assurances with
respect to the title as the Lender may deem reasonably necessary either to
prosecute such suit or to evidence to bidders at any sale which may be had
pursuant to such decree the true condition of the title to or the value of the
Premises.  All expenditures and expenses of the nature mentioned in this
Section and such other expenses and fees as may be incurred in the enforcement
of the Mortgagor’s obligations hereunder, the protection of said Premises and
the maintenance of the interest created by this Mortgage, including the actual
and reasonable fees of any attorney employed by the Lender in any litigation or
proceeding affecting this Mortgage, the Note, or the Premises, including probate
and bankruptcy proceedings, or in preparations for the commencement or defense
of any proceeding or threatened suit or proceeding shall be immediately due and
payable by the Mortgagor, with interest thereon until paid at the Default Rate
and shall be secured by this Mortgage.

 

(c)           Upon any foreclosure sale, the Lender may bid for and purchase the
Premises in whole or in parcels and shall be entitled to apply all or any part
of any indebtedness or obligation secured hereby as a credit to the purchase
price.

 

16.           Application of Proceeds of Foreclosure Sale.  The proceeds of any
foreclosure sale of the Premises shall be distributed and applied in accordance
with the applicable laws of the State of Arkansas and, unless otherwise
specified therein, in such order as the Lender may determine in its sole and
absolute discretion, subject to any express provisions of the Loan Agreement.

 

17.           Appointment of Receiver.  Upon or at any time after the filing of
a complaint to foreclose this Mortgage, the court in which such complaint is
filed shall, upon petition by the Lender, appoint a receiver for the Premises in
accordance with the applicable laws of the State of Arkansas.  Such appointment
may be made either before or after sale, without notice, without regard to the
solvency or insolvency of the Mortgagor at the time of application for such
receiver and without regard to the value of the Premises or whether the same
shall be then occupied as a homestead or not and the Lender hereunder or any
other holder of the Note may be appointed as such receiver.  Such receiver shall
have power to collect the rents, issues and profits of the Premises (i) during
the pendency of such foreclosure suit, (ii) in case of a sale and a deficiency,
during the full statutory period of redemption, whether there be redemption or
not, and (iii) during any further times when the Mortgagor, but for the
intervention of such receiver, would be entitled to collect such rents, issues
and profits.  Such receiver also shall have all other powers and rights that may
be necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during said period, including, to the
extent permitted by law, the right to lease all or any portion of the Premises
for a term that extends beyond the time of such receiver’s possession without
obtaining prior court approval of such lease.  The court from time to time may
authorize the application of the net income received by the receiver in payment
of (a) the Indebtedness, or any amount found due or secured by any judgment or
decree foreclosing this Mortgage, or any tax, special assessment or other lien
which may be or become superior to the lien hereof or of such judgment or
decree, provided such application is made prior to foreclosure sale, and (b) any
deficiency upon a sale and deficiency.

 

16

--------------------------------------------------------------------------------


 

18.           Lender’s Right of Possession in Case of Default.  At any time
after an Event of Default under this Mortgage has occurred and is continuing,
the Mortgagor shall, upon demand of the Lender, surrender to the Lender
possession of the Premises.  The Lender, in its discretion, may, with process of
law, enter upon and take and maintain possession of all or any part of the
Premises, together with all documents, books, records, papers and accounts
relating thereto, and may exclude the Mortgagor and its employees, agents or
servants therefrom, and the Lender may then hold, operate, manage and control
the Premises, either personally or by its agents.  The Lender shall have full
power to use such measures, legal or equitable, as in its discretion may be
deemed proper or necessary to enforce the payment or security of the avails,
rents, issues, and profits of the Premises, including actions for the recovery
of rent, actions in forcible detainer and actions in distress for rent.  Without
limiting the generality of the foregoing, but subject to applicable Arkansas
law, the Lender shall have full power to:

 

(a)           Cancel or terminate any lease or sublease for any cause or on any
ground which would entitle the Mortgagor to cancel the same;

 

(b)           Elect to disaffirm any lease or sublease which is then subordinate
to this Mortgage;

 

(c)           Extend or modify any then existing leases and to enter into new
leases, which extensions, modifications and leases may provide for terms to
expire, or for options to lessees to extend or renew terms to expire, beyond the
Maturity Date and beyond the date of the issuance of a deed or deeds to a
purchaser or purchasers at a foreclosure sale, it being understood and agreed
that any such leases, and the options or other such provisions to be contained
therein, shall be binding upon the Mortgagor and all persons whose interests in
the Premises are subject to this Mortgage and upon the purchaser or purchasers
at any foreclosure sale, notwithstanding any redemption from sale, discharge of
the Indebtedness, satisfaction of any foreclosure judgment, or issuance of any
certificate of sale or deed to any purchaser;

 

(d)           Make any repairs, renewals, replacements, alterations, additions,
betterments and improvements to the Premises as the Lender deems are necessary;

 

(e)           Insure and reinsure the Premises and all risks incidental to the
Lender’s possession, operation and management thereof; and

 

(f)            Receive all of such avails, rents, issues and profits.

 

19.           Application of Income Received by Lender.  The Lender, in the
exercise of the rights and powers hereinabove conferred upon it, shall have full
power to use and apply the avails, rents, issues and profits of the Premises to
the payment of or on account of the following, in such order as the Lender may
determine:

 

(a)           To the payment of the operating expenses of the Premises,
including cost of management and leasing thereof (which shall include
compensation to the Lender and its agent or agents, if management be delegated
to an agent or agents, and shall also include lease commissions and other
compensation and expenses of seeking and

 

17

--------------------------------------------------------------------------------


 

procuring tenants and entering into leases), established claims for damages, if
any, and premiums on insurance hereinabove authorized;

 

(b)           To the payment of taxes and special assessments now due or which
may hereafter become due on the Premises; and

 

(c)           To the payment of any Indebtedness, including any deficiency which
may result from any foreclosure sale.

 

20.           Compliance with Law.

 

(a)           If any provision in this Mortgage shall be inconsistent with any
provision of the applicable laws of the State of Arkansas, such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

(b)           If any provision of this Mortgage shall grant to the Lender
(including the Lender acting as a mortgagee-in-possession) or a receiver
appointed pursuant to the provisions of this Mortgage any powers, rights or
remedies prior to, upon or following the occurrence of an Event of Default under
this Mortgage which are more limited than the powers, rights or remedies that
would otherwise be vested in the Lender or in such receiver under the applicable
laws of the State of Arkansas in the absence of said provision, the Lender and
such receiver shall be vested with the powers, rights and remedies granted by
such laws to the full extent permitted by law.

 

21.           Rights Cumulative.  Each right, power and remedy herein conferred
upon the Lender is cumulative and in addition to every other right, power or
remedy, express or implied, given now or hereafter existing under any of the
Loan Documents or at law or in equity, and each and every right, power and
remedy herein set forth or otherwise so existing may be exercised from time to
time as often and in such order as may be deemed expedient by the Lender, and
the exercise or the beginning of the exercise of one right, power or remedy
shall not be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy, and no delay or omission of the Lender in the
exercise of any right, power or remedy accruing hereunder or arising otherwise
shall impair any such right, power or remedy, or be construed to be a waiver of
any Event of Default under this Mortgage or acquiescence therein.

 

22.           Lender’s Right of Inspection.  The Lender and its representatives
shall have the right to inspect the Premises and the books and records with
respect thereto at all reasonable times upon not less than 24 hours’ prior
notice to the Mortgagor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose.

 

23.           Release Upon Payment and Discharge of Mortgagor’s Obligations. 
The Lender shall release this Mortgage and the lien hereof by proper instrument
upon payment and discharge of all Indebtedness, including payment of all
reasonable expenses incurred by the Lender in connection with the execution of
such release.

 

18

--------------------------------------------------------------------------------


 

24.           Notices.  All notices and other communications provided for in
this Mortgage (“Notices”) shall be in writing.  The “Notice Addresses” of the
parties for purposes of this Mortgage are as follows:

 

Mortgagor:

 

Woodland Hills HC Property Holdings, LLC

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

Attention: Boyd P. Gentry

 

 

 

With a copy to:

 

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Attention: Gregory P. Youra

 

 

 

Lender:

 

The PrivateBank and Trust Company

120 South LaSalle Street

Chicago, Illinois 60603

Attention: Amy K. Hallberg

 

 

 

With a copy to:

 

Seyfarth Shaw LLP

131 South Dearborn Street

Suite 2400

Chicago, Illinois 60603

Attention: Alvin L. Kruse

 

or such other address as a party may designate by notice duly given in
accordance with this Section to the other parties.  A Notice to a party shall be
effective when delivered to such party’s Notice Address by any means, including,
without limitation, personal delivery by the party giving the Notice, delivery
by United States regular, certified or registered mail, or delivery by a
commercial courier or delivery service.  If the Notice Address of a party
includes a facsimile number or electronic mail address, Notice given by
facsimile or electronic mail shall be effective when delivered at such facsimile
number or email address.  If delivery of a Notice is refused, it shall be deemed
to have been delivered at the time of such refusal of delivery.  The party
giving a Notice shall have the burden of establishing the fact and date of
delivery or refusal of delivery of a Notice.

 

25.           Waiver of Rights.  The Mortgagor hereby covenants and agrees that
it will not at any time insist upon or plead, or in any manner claim or take any
advantage of, any stay, exemption, extension, homestead, dower, reinstatement or
redemption law or any so-called “Moratorium Law” now or at any time hereafter in
force providing for the valuation or appraisement of the Premises, or any part
thereof, prior to any sale or sales thereof to be made pursuant to any
provisions herein contained, or to any decree, judgment or order of any court of
competent jurisdiction; or, after such sale or sales, claim or exercise any
rights under any statute now or hereafter in force to redeem the property so
sold, or any part thereof, or relating to the marshalling thereof, upon
foreclosure sale or other enforcement hereof; and without limiting the
foregoing:

 

19

--------------------------------------------------------------------------------


 

(a)           The Mortgagor specifically acknowledges that the transaction to
which this Mortgage is a part is a transaction which does not include either
agricultural real property or residential real estate and the Mortgagor hereby
expressly, voluntarily and knowingly waives any and all rights of appraisement,
valuation, stay, extension, homestead, dower, reinstatement and redemption, if
any, under any order, judgment or decree of foreclosure of this Mortgage, on its
own behalf and on behalf of each and every person, it being the intent hereof
that any and all such rights of appraisement, valuation, stay, extension,
homestead, dower, reinstatement and redemption of the Mortgagor and of all other
persons are and shall be deemed to be hereby waived to the full extent permitted
by the applicable laws of the State of Arkansas, and the Mortgagor specifically
waives all redemption powers and rights which otherwise might be available to
Mortgagor pursuant to Ark. Code Ann. § 16-66-502 and Ark. Code Ann. § 18-49-106,
or that Act No. 153 of the Arkansas General Assembly passed on May 8, 1899; and

 

(b)           The Mortgagor will not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power or remedy
herein or otherwise granted or delegated to the Lender but will suffer and
permit the execution of every such right, power and remedy as though no such law
or laws had been made or enacted.

 

26.           Contests.  Notwithstanding anything to the contrary herein
contained, the Mortgagor shall have the right to contest by appropriate legal
proceedings diligently prosecuted any Taxes imposed or assessed upon the
Premises or which may be or become a lien thereon and any mechanics’,
materialmen’s or other liens or claims for lien upon the Premises (each, a
“Contested Lien”), and no Contested Lien shall constitute an Event of Default
under this Mortgage, if, but only if:

 

(a)           The Mortgagor shall forthwith give notice of any Contested Lien to
the Lender at the time the same shall be asserted;

 

(b)           The Mortgagor shall either pay under protest or deposit with the
Lender the full amount (the “Lien Amount”) of such Contested Lien, together with
such amount as the Lender may reasonably estimate as interest or penalties which
might arise during the period of contest; provided that in lieu of such payment
the Mortgagor may furnish to the Lender a bond or title indemnity in such amount
and form, and issued by a bond or title insuring company, as may be satisfactory
to the Lender;

 

(c)           The Mortgagor shall diligently prosecute the contest of any
Contested Lien by appropriate legal proceedings having the effect of staying the
foreclosure or forfeiture of the Premises, and shall permit the Lender to be
represented in any such contest and shall pay all expenses incurred, in so
doing, including fees and expenses of the Lender’s counsel (all of which shall
constitute so much additional Indebtedness bearing interest at the Default Rate
until paid, and payable upon demand);

 

(d)           The Mortgagor shall pay each such Contested Lien and all Lien
Amounts together with interest and penalties thereon (i) if and to the extent
that any such Contested Lien shall be determined adverse to the Mortgagor, or
(ii) forthwith upon demand by the

 

20

--------------------------------------------------------------------------------


 

Lender if, in the opinion of the Lender, and notwithstanding any such contest,
the Premises shall be in jeopardy or in danger of being forfeited or foreclosed;
provided that if the Mortgagor shall fail so to do, the Lender may, but shall
not be required to, pay all such Contested Liens and Lien Amounts and interest
and penalties thereon and such other sums as may be necessary in the judgment of
the Lender to obtain the release and discharge of such liens; and any amount
expended by the Lender in so doing shall be so much additional Indebtedness
bearing interest at the Default Rate until paid, and payable upon demand; and
provided further that the Lender may in such case use and apply monies deposited
as provided in paragraph (b) of this Section and may demand payment upon any
bond or title indemnity furnished as aforesaid.

 

27.           Expenses Relating to Note and Mortgage.

 

(a)           The Mortgagor will pay all expenses, charges, costs and fees
relating to the Loan or necessitated by the terms of the Note, this Mortgage or
any of the other Loan Documents, including without limitation, the Lender’s
reasonable attorneys’ fees actually incurred in connection with the negotiation,
documentation, administration, servicing and enforcement of the Note, this
Mortgage and the other Loan Documents, all filing, registration and recording
fees, all other expenses incident to the execution and acknowledgment of this
Mortgage and all federal, state, county and municipal taxes, and other taxes
(provided the Mortgagor shall not be required to pay any income or franchise
taxes of the Lender), duties, imposts, assessments and charges arising out of or
in connection with the execution and delivery of the Note and this Mortgage. 
The Mortgagor recognizes that, during the term of this Mortgage, the Lender:

 

(i)            May be involved in court or administrative proceedings,
including, without restricting the foregoing, foreclosure, probate, bankruptcy,
creditors’ arrangements, insolvency, housing authority and pollution control
proceedings of any kind, to which the Lender shall be a party by reason of the
Loan Documents or in which the Loan Documents or the Premises are involved
directly or indirectly;

 

(ii)           May make preparations following the occurrence of an Event of
Default under this Mortgage for the commencement of any suit for the foreclosure
hereof, which may or may not be actually commenced;

 

(iii)          May make preparations following the occurrence of an Event of
Default under this Mortgage for, and do work in connection with, the Lender’s
taking possession of and managing the Premises, which event may or may not
actually occur;

 

(iv)          May make preparations for and commence other private or public
actions to remedy an Event of Default under this Mortgage, which other actions
may or may not be actually commenced;

 

(v)           May enter into negotiations with the Mortgagor or any of its
agents, employees or attorneys in connection with the existence or curing of any
Event of Default under this Mortgage, the sale of the Premises, the assumption
of liability for any of the Indebtedness or the transfer of the Premises in lieu
of foreclosure; or

 

21

--------------------------------------------------------------------------------


 

(vi)          May enter into negotiations with the Mortgagor or any of its
agents, employees or attorneys pertaining to the Lender’s approval of actions
taken or proposed to be taken by the Mortgagor which approval is required by the
terms of this Mortgage.

 

(b)           All expenses, charges, costs and fees described in this
Section shall be so much additional Indebtedness, shall bear interest from the
date so incurred until paid at the Default Rate and shall be paid, together with
said interest, by the Mortgagor forthwith upon demand.

 

28.           Statement of Indebtedness.  The Mortgagor, within seven days after
being so requested by the Lender, shall furnish a duly acknowledged written
statement setting forth the amount of the debt secured by this Mortgage, the
date to which interest has been paid and stating either that no offsets or
defenses exist against such debt or, if such offsets or defenses are alleged to
exist, the nature thereof.

 

29.           Further Instruments.  Upon request of the Lender, the Mortgagor
shall execute, acknowledge and deliver all such additional instruments and
further assurances of title and shall do or cause to be done all such further
acts and things as may reasonably be necessary fully to effectuate the intent of
this Mortgage and of the other Loan Documents.

 

30.           Additional Indebtedness Secured.  All persons and entities with
any interest in the Premises or about to acquire any such interest should be
aware that this Mortgage secures more than the stated principal amount of the
Note and interest thereon; this Mortgage secures any and all other amounts which
may become due under the Note, any of the other Loan Documents or any other
document or instrument evidencing, securing or otherwise affecting the
Indebtedness, including, without limitation, any and all amounts expended by the
Lender to operate, manage or maintain the Premises or to otherwise protect the
Premises or the lien of this Mortgage.

 

31.           Indemnity.  The Mortgagor hereby covenants and agrees that no
liability shall be asserted or enforced against the Lender in the exercise of
the rights and powers granted to the Lender in this Mortgage, and the Mortgagor
hereby expressly waives and releases any such liability, except to the extent
resulting from the gross negligence or willful misconduct of the Lender.  The
Mortgagor shall indemnify and save the Lender harmless from and against any and
all liabilities, obligations, losses, damages, claims, costs and expenses,
including reasonable attorneys’ fees and court costs actually incurred
(collectively, “Claims”), of whatever kind or nature which may be imposed on,
incurred  by or asserted against the Lender at any time by any third party which
relate to or arise from:  (a) any suit or proceeding (including probate and
bankruptcy proceedings), or the threat thereof, in or to which the Lender may or
does become party, either as plaintiff or as defendant, by reason of this
Mortgage or for the purpose of protecting the lien of this Mortgage; (b) the
offer for sale or sale of all or any portion of the Premises; and (c) the
ownership, leasing, use, operation or maintenance of the Premises, if such
Claims relate to or arise from actions taken prior to the surrender of
possession of the Premises to the Lender in accordance with the terms of this
Mortgage; provided, however, that the Mortgagor shall not be obligated to
indemnify or hold the Lender harmless from and against any Claims directly
arising from the gross negligence or willful misconduct of the Lender.  All
costs provided for herein and paid for by the Lender shall be so much additional
Indebtedness and

 

22

--------------------------------------------------------------------------------


 

shall become immediately due and payable upon demand by the Lender and with
interest thereon from the date incurred by the Lender until paid at the Default
Rate.

 

32.           Subordination of Property Manager’s Lien.  Any property management
agreement for the Premises entered into hereafter with a property manager shall
contain a provision whereby the property manager agrees that any and all
mechanics’ lien rights that the property manager or anyone claiming by, through
or under the property manager may have in the Premises shall be subject and
subordinate to the lien of this Mortgage and shall provide that the Lender may
terminate such agreement, without penalty or cost, at any time after the
occurrence of an Event of Default under this Mortgage.  Such property management
agreement or a short form thereof, at the Lender’s request, shall be recorded in
the appropriate public records of the county where the Premises are located.  In
addition, if the property management agreement in existence as of the date
hereof does not contain a subordination provision, the Mortgagor shall cause the
property manager under such agreement to enter into a subordination of the
management agreement with the Lender, in recordable form, whereby such property
manager subordinates present and future lien rights and those of any party
claiming by, through or under such property manager to this Mortgage.

 

33.           Compliance with Environmental Laws.  Concurrently herewith the
Mortgagor and the Guarantors have executed and delivered to the Lender that
certain Environmental Indemnity Agreement dated as of the date hereof (the
“Indemnity”) pursuant to which the Mortgagor and the Guarantors have indemnified
the Lender for environmental matters concerning the Premises, as more
particularly described therein.  The provisions of the Indemnity are hereby
incorporated herein and this Mortgage shall secure the obligations of the
Mortgagor thereunder.

 

34.           Miscellaneous.

 

(a)           Incorporation of Sections 12.2 and 12.3 of Loan Agreement.  The
provisions of Sections 12.2 and 12.3 of the Loan Agreement are hereby
incorporated into and made a part of this Mortgage.

 

(b)           Usury and Truth in Lending.  Notwithstanding the provisions
contained in Section 34(d) of this Mortgage to the contrary, the Mortgagor
acknowledges that the Loan evidenced in the Loan Agreement was solicited,
negotiated, closed and funded outside the State of Arkansas, and the Mortgagor
waives any argument that the laws of the State of Arkansas shall apply for usury
purposes.  The Loan is an exempted transaction under the Truth In Lending Act,
15 U.S.C., §1601, et seq.

 

(c)           Successors and Assigns.  This Mortgage and all provisions hereof
shall be binding upon and enforceable against the Mortgagor and its assigns and
other successors.  This Mortgage and all provisions hereof shall inure to the
benefit of the Lender, its successors and assigns and any holder or holders,
from time to time, of the Note.

 

(d)           Invalidity of Provisions; Governing Law.  In the event that any
provision of this Mortgage is deemed to be invalid by reason of the operation of
law, or by reason of the interpretation placed thereon by any administrative
agency or any court, the Mortgagor and the

 

23

--------------------------------------------------------------------------------


 

Lender shall negotiate an equitable adjustment in the provisions of the same in
order to effect, to the maximum extent permitted by law, the purpose of this
Mortgage and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby and shall remain
in full force and effect.  Subject to the provisions contained in
Section 34(b) of this Mortgage, this Mortgage is to be construed in accordance
with and governed by the laws of the State of Arkansas.

 

(e)           Municipal Requirements.  The Mortgagor shall not by act or
omission permit any building or other improvement on premises not subject to the
lien of this Mortgage to rely on the Premises or any part thereof or any
interest therein to fulfill any municipal or governmental requirement, and the
Mortgagor hereby assigns to the Lender any and all rights to give consent for
all or any portion of the Premises or any interest therein to be so used. 
Similarly, no building or other improvement on the Premises shall rely on any
premises not subject to this Mortgage or any interest therein to fulfill any
governmental or municipal requirement.  Any act or omission by the Mortgagor
which would result in a violation of any of the provisions of this paragraph
shall be void.

 

(f)            Rights of Tenants.  The Lender shall have the right and option to
commence a civil action to foreclose this Mortgage and to obtain a decree of
foreclosure and sale subject to the rights of any tenant or tenants of the
Premises having an interest in the Premises prior to that of the Lender.  The
failure to join any such tenant or tenants of the Premises as party defendant or
defendants in any such civil action or the failure of any decree of foreclosure
and sale to foreclose their rights shall not be asserted by the Mortgagor as a
defense in any civil action instituted to collect the Indebtedness, or any part
thereof or any deficiency remaining unpaid after foreclosure and sale of the
Premises, any statute or rule of law at any time existing to the contrary
notwithstanding.

 

(g)           Option of Lender to Subordinate.  At the option of the Lender,
this Mortgage shall become subject and subordinate, in whole or in part (but not
with respect to priority of entitlement to insurance proceeds or any
condemnation or eminent domain award) to any and all leases of all or any part
of the Premises upon the execution by the Lender of a unilateral declaration to
that effect and the recording thereof in the appropriate public records in and
for the county wherein the Premises are situated.

 

(h)           Mortgagee-in-Possession.  Nothing herein contained shall be
construed as constituting the Lender a mortgagee-in-possession in the absence of
the actual taking of possession of the Premises by the Lender pursuant to this
Mortgage.

 

(i)            Relationship of Lender and Mortgagor.  The Lender shall in no
event be construed for any purpose to be a partner, joint venturer, agent or
associate of the Mortgagor or of any lessee, operator, concessionaire or
licensee of the Mortgagor in the conduct of their respective businesses, and,
without limiting the foregoing, the Lender shall not be deemed to be such
partner, joint venturer, agent or associate on account of the Lender becoming a
mortgagee-in-possession or exercising any rights pursuant to this Mortgage, any
of the other Loan Documents, or otherwise.  The relationship of the Mortgagor
and the Lender hereunder is solely that of debtor/creditor.

 

24

--------------------------------------------------------------------------------


 

(j)            Time of the Essence.  Time is of the essence of the payment by
the Mortgagor of all amounts due and owing to the Lender under the Note and the
other Loan Documents and the performance and observance by the Mortgagor of all
terms, conditions, obligations and agreements contained in this Mortgage and the
other Loan Documents.

 

(k)           No Merger.  The parties hereto intend that this Mortgage and the
interest hereunder shall not merge in the fee simple title to the Premises, and
if the Lender acquires any additional or other interest in or to the Premises or
the ownership thereof, then, unless a contrary intent is manifested by the
Lender as evidenced by an express statement to that effect in an appropriate
document duly recorded, this Mortgage and the interest hereunder shall not merge
in the fee simple title and this Mortgage may be foreclosed as if owned by a
stranger to the fee simple title.

 

(l)            Complete Agreement; No Reliance; Modifications.  This Mortgage,
the Note and the other Loan Documents constitute the complete agreement between
the parties with respect to the subject matter hereof.  The Mortgagor
acknowledges that it is executing this Mortgage without relying on any
statements, representations or warranties, either oral or written, that are not
expressly set forth herein or in the other Loan Documents.  This Mortgage and
the Loan Documents may not be modified, altered or amended except by an
agreement in writing signed by both the Mortgagor and the Lender.

 

(m)          Captions.  The captions and headings of various Sections and
paragraphs of this Mortgage and exhibits pertaining hereto are for convenience
only and are not to be considered as defining or limiting in any way the scope
or intent of the provisions hereof.

 

(n)           Gender and Number.  Any word herein which is expressed in the
masculine or neuter gender shall be deemed to include the masculine, feminine
and neuter genders.  Any word herein which is expressed in the singular or
plural number shall be deemed, whenever appropriate in the context, to include
the singular and the plural.

 

(o)           Execution of Counterparts.  This Mortgage may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same document. 
Receipt of an executed signature page to this Mortgage by facsimile or other
electronic transmission shall constitute effective delivery thereof.  An
electronic record of this executed Mortgage maintained by the Lender shall be
deemed to be an original.

 

(p)           Construction.  Each party to this Mortgage and legal counsel to
each party have participated in the drafting of this Mortgage, and accordingly
the general rule of construction to the effect that any ambiguities in a
contract are resolved against the party drafting the contract shall not be
employed in the construction and interpretation of this Mortgage.

 

35.           Litigations Provisions.

 

(a)           Consent to Jurisdiction.  THE MORTGAGOR CONSENTS AND SUBMITS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND
OF ANY STATE OR FEDERAL COURT LOCATED OR

 

25

--------------------------------------------------------------------------------


 

HAVING JURISDICTION IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED, IN WHICH
ANY LEGAL PROCEEDING MAY BE COMMENCED OR PENDING RELATING IN ANY MANNER TO THIS
MORTGAGE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS.

 

(b)           Consent to Venue.  THE MORTGAGOR AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS MORTGAGE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST THE MORTGAGOR IN ANY STATE OR FEDERAL COURT LOCATED IN
CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION
IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED.  THE MORTGAGOR WAIVES ANY
OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO
TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

(c)           No Proceedings in Other Jurisdictions.  THE MORTGAGOR AGREES THAT
IT WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE LENDER RELATING IN ANY
MANNER TO THIS MORTGAGE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY
COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A
LEGAL PROCEEDING IS COMMENCED BY THE LENDER AGAINST THE MORTGAGOR IN A COURT IN
ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

(d)           Waiver of Jury Trial.  THE MORTGAGOR HEREBY WAIVES TRIAL BY JURY
IN ANY LEGAL PROCEEDING RELATING TO THIS MORTGAGE, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.

 

36.           Definitions of Certain Terms.  The following terms shall have the
following meanings in this Mortgage:

 

Code:  The Uniform Commercial Code of the State of Arkansas as from time to time
in effect; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the security interest in any collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Arkansas, the term “Code” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions of this Mortgage or
the other Loan Documents relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.

 

Default:  When used in reference to this Mortgage or any other document, or in
reference to any provision of or obligation under this Mortgage or any other
document, the occurrence of an event or the existence of a condition which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default under this Mortgage or such other document, as the case may be.

 

26

--------------------------------------------------------------------------------


 

Event of Default:  The following: (i) when used in reference to this Mortgage,
one or more of the events or occurrences referred to in Section 14 of this
Mortgage; and (ii) when used in reference to any other document, a default or
event of default under such document that has continued after the giving of any
applicable notice and the expiration of any applicable grace or cure periods.

 

Hedging Agreements:  The following: (i) any ISDA Master Agreement between the
Mortgagor and the Lender or any other provider, (ii) any Schedule to Master
Agreement between the Mortgagor and the Lender or any other provider, and
(iii) all other agreements entered into from time to time by the Mortgagor and
the Lender or any other provider relating to Hedging Transactions.

 

Hedging Transaction:  Any transaction (including an agreement with respect
thereto) now existing or hereafter entered into between the Mortgagor and the
Lender or any other provider which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed and delivered this Mortgage as of
the day and year first above written.

 

 

 

WOODLAND HILLS HC PROPERTY HOLDINGS, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

- AdCare Little Rock Owner Loan Mortgage (Woodland Hills) -

- Signature Page 1 -

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF GEORGIA

)

 

 

)

ss:

COUNTY OF COBB

)

 

 

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Christopher F. Brogdon, to me personally well known, who stated
that he is the Manager of Woodland Hills HC Property Holdings, LLC, a Georgia
limited liability company and was duly authorized in that capacity to execute
the foregoing instrument for and in the name and behalf of said company, and
further stated and acknowledged that he had so signed, executed and delivered
the foregoing instrument for the consideration, uses and purposes therein
mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 1st day
of April, 2012.

 

 

 

 

/s/ Ellen W. Smith

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

January 30, 2016

 

 

(S E A L)

 

 

 

- AdCare Little Rock  Owner Loan Mortgage (Woodland Hills) -

- Signature Page 2 -

 

--------------------------------------------------------------------------------